Citation Nr: 0002462	
Decision Date: 01/04/00    Archive Date: 02/02/00

DOCKET NO.  98-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss, 
right ear.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
October 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran has recently referred to suffering hearing loss 
in his ears as a result of noise exposure in the military, 
indicating that the hearing loss in both of his ears resulted 
from in-service noise exposure.  Service connection has only 
been granted for hearing loss in the right ear.  Service 
connection for hearing loss in the left ear was denied by the 
RO March 1971.  This decision was not appealed by the 
veteran.  The Board concludes that the veteran has raised an 
inferred claim of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss in the left ear.  As this issue 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

During the October 1999 hearing the veteran indicated that he 
was entitled to service connection for a back disability.  As 
this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  Id.

The issues of service connection for tinnitus and entitlement 
to a compensable evaluation for hearing loss in the right ear 
are addressed in the remand portion of this decision.  




FINDING OF FACT

The claim of service connection for tinnitus is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show no documentation of complaints 
or a diagnosis of tinnitus.  The separation examination noted 
high frequency hearing loss in the right ear but did not 
document a diagnosis of tinnitus.  

A February 1971 VA examination report shows that the veteran 
denied having tinnitus.  

An October 1992 VA progress note shows the veteran's 
complaint of having constant ringing in the right ear for the 
past five years.  

An August 1993 VA audiology examination record shows the 
veteran reported having constant ringing in both ears for the 
last three or four years.  

In April 1997 the veteran raised a claim for, in pertinent 
part, service connection for tinnitus, initially contending 
that he had ringing in his right ear.  

A June 1997 VA audiology examination record shows the veteran 
reported a history of noise exposure in the service with a 
history of constant, bilateral tinnitus beginning about seven 
years prior.  

A June 1997 VA audiology-ear examination record shows the 
veteran reported a history of constant tinnitus in both ears 
for the last eight to ten years.  He denied being around any 
loud noises for the past 30 years, but that he was around 
loud noises while in the military.  He reported that he was a 
medic and that he was exposed to explosions from bombs being 
set off.  Examination revealed moderate to severe high 
frequency sensorineural hearing loss in the right ear and 
mild to moderate high frequency sensorineural loss in the 
left ear.  The VA examiner concluded that the veteran's 
hearing loss and tinnitus were probably secondary to noise 
exposure, but that it could also be secondary to aging.  

In October 1999 a hearing before a travel Member of the Board 
was conducted.  The veteran testified that his tinnitus was 
caused by exposure to loud noise while in the service.  Tr., 
pp. 5-8.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Initially, the Board finds that the veteran's claim for 
service connection for tinnitus is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The veteran has contended 
that his tinnitus was caused by in-service noise exposure and 
he has a current tinnitus disability.  Finally, the June 1997 
VA examiner, noting the veteran's reported history of 
military noise exposure and the lack of post-service noise 
exposure, concluded that the veteran's hearing loss and 
tinnitus were probably secondary to noise exposure.  

Thus, after a careful review of the record, the Board 
concludes that a well-grounded claim for service connection 
of tinnitus has been presented as there is a medical opinion 
indicating a link between tinnitus and service.  


ORDER

The claim of entitlement to service connection for tinnitus 
is well grounded.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated above, the claim of service connection for 
tinnitus is well-grounded.  Once the appellant has 
established a well-grounded claim, VA has a duty to assist 
the appellant in the development of facts pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

The Board also finds that the veteran's claim of entitlement 
to a compensable evaluation for hearing loss, right, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his hearing loss (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist with regard to both issues of service 
connection for tinnitus and a compensable rating for hearing 
loss, right ear.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

With respect to service connection for tinnitus, the June 
1997 VA examiner's conclusion indicating a probable link 
between noise exposure and tinnitus is somewhat tenuous and 
inconclusive.  

First, although the only history of loud noise exposure was 
noted during the examination as being in service, the VA 
examiner did not specifically indicate whether the tinnitus 
was either directly linked to service or was secondary to his 
service-connected hearing loss; he merely concluded that it 
was probably secondary to noise exposure.  Second, the VA 
examiner concluded, in pertinent part, that the tinnitus 
could also be secondary to aging.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
concludes that a VA examination should be performed to help 
clarify the nature and origin of the veteran's tinnitus.  

With respect to the claim for a compensable right hearing 
loss evaluation, the Board notes that the most recent VA 
examination was performed in June 1997.  During the October 
1999 hearing, the veteran testified that his hearing problem 
was getting "worse and worse and worse," all the time.  
Transcript, p. 6.  Because the most recent VA examination was 
conducted more than two years prior, and the veteran 
contended as recently as October 1999 that his hearing was 
getting worse, the Board is of the opinion that a current VA 
examination should be conducted in order to ascertain the 
current severity of his hearing loss in the right ear.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App.  540, 542 (1994).  Pursuant to 
its duty to assist, VA is obligated to obtain a new medical 
examination to obtain evidence necessary to adequately 
determine the current severity of the veteran's disability.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Proscelle, 
supra; 38 C.F.R. § 3.327(a) (1999).  

The Board also notes that the VA Schedule for Rating 
Disabilities that addresses the ear and other sense organs 
has recently been amended, effective June 10, 1999.  64 Fed. 
Reg. 25202 (1999).  Thus, the regulatory criteria governing 
the evaluation of the veteran's bilateral hearing loss 
changed while his claim was pending.  The veteran and his 
representative should be notified of these changes.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive VA audiology and ear, nose 
and throat examination(s) for both his 
tinnitus and service connected hearing 
loss, conducted by an appropriate 
specialist(s).  The claims file and a 
separate copy of this remand, should be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
should be annotated by the examiners in 
this regard.  



With respect to tinnitus, the examiner 
should offer an opinion as to whether 
there is a causal link between tinnitus 
and the veteran's military service.  The 
examiner should also offer an opinion as 
to whether tinnitus is proximately due to 
or the result of the veteran's service-
connected hearing loss, or whether, and 
to what degree, if any, the tinnitus is 
aggravated by the service connected 
hearing loss.  Any opinions expressed 
should be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
a compensable rating for hearing loss, 
right ear, and service connection for 
tinnitus based on the entire evidence of 
record.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



